Citation Nr: 0732059	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for fracture of the 
right femur with retained nail, currently evaluated as 20 
percent disabling.

2.  Entitlement to separate evaluation for right 
patellofemural joint narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to January 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has mild narrowing of the right 
patellofemoral joint.  He has motion in his right knee from 0 
to 130 degrees, after that he has pain.

2.  The veteran has degenerative changes of the right hip 
joint.  He has hip flexion from 0 to 110 degrees, after that 
he has pain.  He has extension from 0 to 25 degrees, after 
that he has pain.  He has hip abduction from 0 to 40 degrees, 
after that he has pain.  He has adduction from 0 to 20 
degrees, after that he has pain.  He can do external rotation 
from 0 to 55 degrees, and pain is a limiting factor.  

3.  The veteran has left leg discrepancy of 1.5 inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a hip disability have not been met.  38 U.S.C.A. § 1155 
(West 2005 & Supp. 2006); 38 C.F.R. §§ 4.45; 4.59; 4.71(a) 
Diagnostic Code (DC) 5255 (2007).

2.  Limitation of flexion of the right knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2005 & Supp. 2006); 
38 C.F.R. §§ 4.40, 4.45, 4.59 DC 5260 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

In April 2005, the RO sent the veteran a letter informing him 
of the types of information needed to substantiate his claim 
and its duty to assist him in obtaining evidence to 
substantiate the claim.  The April 2005 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration 
and that it was his responsibility to assure VA receipt of 
records not in the custody of a Federal agency.  Examination 
was afforded the veteran in May 2005.  

The Board finds that the preadjudication April 2005 letter 
and May 2005 examination essentially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  A 
September 2005 statement of the case (SOC) provided him with 
yet an additional 60 days to submit more evidence.  A January 
2006 SSOC gave the veteran an additional 60 days to respond 
to VA.  No Dingess notice was provided to the veteran because 
the Dingess decision had not been adjudicated by the Court in 
time for VA to provide Dingess notice.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).
 
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice.  Thus, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


II.  Legal Criteria For Increased Ratings

Disability ratings are based, as far as practicable, upon the 
average impairments of earning capacity in civil occupation 
resulting from specific service-connected diseases, injuries, 
or combination of injuries.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  A disabled veteran's symptomatology is compared 
against the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 C.F.R. §§ 4.1, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
   
With any form of arthritis, painful motion is an important 
factor of disability.  It is the intent of the schedule to 
recognize painful, unstable, or malaligned joints, due to 
healed inury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  As regards the 
joints, the factors of disability reside in reductions or 
impairment of their normal excursion of movements in 
different planes.  Along with movement, weakness and 
fatigability should be considered.  38 C.F.R. § 4.45.


III.  Analysis

Service connection for a fracture of the right femur with 
retained nail was granted in a March 1974 rating decision.  A 
10 percent evaluation was assigned.  The veteran was awarded 
20 percent for malunion of the femur with moderate knee or 
hip disability in July 2005 under DC 5255, effective March 
2005.  The veteran disagrees with that rating, claiming that 
his limited mobility and pain - severe enough to interfere 
with his ability to work - warrant a higher compensation 
rating.

VA scheduled X-Rays and a physical examination in March 2005 
and May 2005 respectively.  The X-Rays revealed degenerative 
joint disease in both the hip and the knee.  Specifically, 
the X-Ray report stated the following impression:

Intramedullary orthopedic screw noted.  Small bony 
fragment noted at the tip of the orthopedic screw 
proximally is likely old non-healing fractured fragment.  
Degenerative changes also noted on the right hip joint.  
Old fracture deformity of the distal femoral shaft.  No 
definite acute fracture or dislocations.  No definite 
effusion.  Mild narrowing of the patellofemoral joint on 
the lateral aspect. 

A VA physician reviewed the X-Rays and conducted a physical 
examination in May 2005.  The examiner noted the veteran's 
complaints of pain in his right hip, in his right femur, and 
to a lesser degree, in his right knee.  In pertinent part, 
the examiner found that the veteran had flexion in his right 
knee with passive motion from 0 to 130 degrees, and that he 
developed pain after that.  He had knee extension to 0 
degrees.  There was no effusion.  Lachman and drawer signs 
were negative.  In his right hip, the veteran had flexion 
from 0 to 110 degrees, after which point he exhibited pain.  
The veteran had abduction in his right hip from 0 to 40 
degrees, after which he exhibited pain.  The veteran can do 
external rotation from 0 to 55 degrees, and pain is a 
limiting factor.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is to be considered as an important factor of 
disability.  Expressions of pain should be carefully noted.  
Furthermore, they should be related to the affected joints.  
In Esteban v. Brown, the Court stated that disabilities which 
present distinct symptomatologies should be rated separately 
under 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).   

In this case, the VA examiner noted impairment in both the 
right hip and the right knee and degenerative joint disease 
in both.  Pain upon motion was noted for both the hip and the 
knee.  The X-Rays revealed arthritis in both the hip and the 
knee.  Under DC 5255, compensation of 20 percent is warranted 
where there is impairment of femur with malunion with 
moderate knee or hip disability.  In light of the Court's 
decision in Esteban, and consistently with 38 C.F.R. §§ 4.25 
and 4.59, the Board does not read DC 5255 to prohibit 
separate cumulative compensation when there is arthritis and 
impairment in both hip and knee joints.   

In his notice of disagreement, the veteran has stated that 
his pain had gotten worse, that he suffered from limited 
mobility, and that his leg limits his ability to work.  In 
his substantive appeal, he again described pain in his leg, 
and "stiffening."  He stated that severe weather changes 
and sitting long enough for his dialysis treatments made the 
pain worse.  Whereas the veteran is competent to testify 
about his pain, his statements are not specific enough to 
permit an assessment of the degree of impairment attributable 
to the knee and hip respectively.  The VA examiners' findings 
and opinion offer insight into that matter and are more 
probative as to the impairment of the affected joints.  The 
examiner provided range of motion in degrees and established 
functional impairment due to pain.    

It appears that the AOJ assigned a 20 percent evaluation 
based upon malunion of the femur with moderate hip 
disability.  In order to warrant an increased evaluation 
there must be the functional equivalent of marked hip 
disability, or fracture of the surgical neck with false joint 
or non-union.  In this case, there is no evidence of 
involvement of the surgical neck, non-union, or ankylosis.  
Flexion can be performed up to 110 degrees, after which the 
veteran is limited by pain.  Extension is feasible up to 25 
degrees, adduction up to 20 degrees, and abduction up to 40 
degrees.  The veteran's rotation of the hip is also limited 
by pain.  The examiner opined that the degenerative disease 
in the right hip was moderately severe.  Under DC 5255, the 
Board finds that the hip disability is moderate and warrants 
a 20 percent rating.    

The Board has specifically considered the veteran's overall 
functional impairment.  However, he retains adequate range of 
motion, with pain limiting motion of the extremes.  See 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Such overall 
functional impairment is no more than moderate.

The Board has determined that there is no overlap between hip 
and knee disability and that separate evaluations may be 
assigned when appropriate.  38 C.F.R. § 4.14.  In this case, 
there is evidence of pathology involving the knee joint, 
narrowing.  In addition, there is evidence of painful motion.  
See DeLuca Supra (Pain could significantly limit functional 
ability, and where a diagnostic code provides for a rating 
solely on the basis of loss of range of motion, determination 
of limitation due to pain should be portrayed).  Based upon 
the provisions of 38 C.F.R. § 4.59, at least the minimum 
compensable evaluation for the joint is warranted.  The 10 
percent evaluation also contemplates flexion limited to 45 
degrees.  38 C.F.R. Part 4, DC 5260.  In order to warrant a 
higher evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees.  The evidence 
establishes that the veteran's range of motion is from 0 to 
130 degrees, with pain at the extreme.  Clearly, he retains 
functional flexion better than 30 degrees.  The Board has 
considered the veteran's lay statements, however nothing in 
the lay record implies that flexion is functionally limited 
to less than 45 degrees.

The Board also noted that there is no indication of 
instability, subluxation, or impairment of extension.  
Therefore, a separate evaluation for instability, 
subluxation, or impairment of extension is not warranted.        

The Board notes that the veteran has shortening in his right 
leg.  It is 1.5 inches than his left leg.  Ordinarily, 
shortening of the lower extremity is compensable, under DC 
5275.  However, DC 5275 states that it does not allow 
compensation where the case calls for compensation for 
fracture or faulty union in the same extremity.  Because 
compensating the veteran under DC 5255 would allow him a 
higher evaluation, all the while presenting an equally 
accurate picture of the veteran's disability, DC 5255 will be 
applied.  38 C.F.R. § 4.7.

The Board finds that the veteran is entitled to two 
compensation ratings under DC 5255.  We grant 20 percent for 
femur impairment with moderate hip disability and 10 percent 
for femur impairment with slight knee disability, 
cumulatively resulting in a 30 percent compensation.        

   
ORDER


A 10 percent evaluation for right knee joint space narrowing 
is granted subject to the controlling regulations applicable 
to the payment of monetary benefits.

An increased rating for fracture of the right femur with 
retained nail (hip disability) is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


